Exhibit EXTENSION AGREEMENT This Extension Agreement (this "Agreement"), dated as of August 20, 2009, is entered into by and among Location Based Technologies, Inc., a Nevada corporation ("Company"), Desiree Mejia, an individual with her principal residence at 1015 Avenue A, Redondo Beach, CA 90277 ("Pledger"), and Gemini Master Fund, Ltd., a Cayman Islands exempted company (the "Holder"). RECITALS: WHEREAS, the Holder has loaned (a) $625,000 to the Company, which loan is evidenced by that certain promissory note issued to the Holder on or about November 18, 2008 with an original maturity date of February 18, 2009 which maturity date was subsequently extended until August 18, 2009; and (b) $100,000 to the Company, which loan is evidenced by that certain promissory note issued to the Holder on or about May 7, 2009 with an original maturity date of August 18, 2009 (collectively the "Notes"), which Notes are secured by a lien and pledge on certain securities pursuant to the terms of that certain Pledge Agreement entered into on November 18, 2008 by Pledgor in favor of the Holder; initially capitalized terms used herein but not otherwise defined shall have the meanings set forth in the Notes or Pledge Agreement, as the case may be; WHEREAS, pursuant to that certain Extension Agreement dated May 7, 2009 (the "Extension Agreement"), the Maturity Date under the Note was extended until August 18, 2009; and WHEREAS, the Company wishes to extend the Maturity Date of the Note further in accordance with the terms hereof; AGREEMENT: NOW THEREFORE, in consideration of the foregoing premises and the mutual covenants set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
